 

Case 1:19-cr-01211-JB Document 24 Filed 07/30/19 Page 1 FILED

UNITED STATES DISTRICT COURT
UNITED STATES DISTRICT COURT ALBUQUERQUE, NEW MEXICO

FOR THE DISTRICT OF NEW MEXICO JUL 30 2019
UNITED STATES OF AMERICA, MITCHELL R. ELFERS
CLERK
Plaintiff,
VS. No. CR 19-1211 JB
LARRY MITCHELL HOPKINS,
Defendant.

ORDER FOR EVALUATION OF MENTAL COMPETENCY

THIS MATTER comes before the court on defense counsel's “Motion to Determine Mental
Competency of Defendant” filed pursuant to 18 U.S.C. § 4241. The court, being fully advised in the
circumstances of the motion, FINDS that the motion is well taken and will be GRANTED.

IT IS THEREFORE ORDERED that, at the earliest practicable time, the U.S. District Court
Clerk shall schedule a local competency evaluation of Mr. LARRY MITCHELL HOPKINS by a
qualified psychologist or psychiatrist. That person shall evaluate Mr. Hopkins and promptly shall file a
report with the court responding to the following questions.

1. Does Mr. LARRY MITCHELL HOPKINS. now have a rational
as well as a factual understanding of the charges against him?

as Does Mr. LARRY MITCHELL HOPKINS now have sufficient
present ability to consult with his lawyer with a reasonable degree
of rational understanding?

5, If Mr. LARRY MITCHELL HOPKINS does not presently have
a rational or factual understanding of the charges or presently
does not have sufficient ability to consult with his lawyer with a
reasonable degree of rational understanding, then is there a
substantial probability that he will attain these capacities in the
foreseeable future?

Further proceedings with respect to this defendant are postponed until the report is received and

a competency hearing is convened. Pursuant to 18 U.S.C. § 3161(h)(1)(A) the period of time from the

 
 

Case 1:19-cr-01211-JB Document 24 Filed 07/30/19 Page 2 of 2

filing of the defendant's Motion to Determine Mental Competency of Defendant to the entry of an order
finding Mr. Hopkins competent is EXCLUDED for purposes of calculating the defendant's speedy trial
rights.

IT IS FURTHER ORDERED, pursuant to Rule 12.2(c) of the Federal Rules of Criminal
Procedure, that neither any statement made by the defendant in the course of this examination, nor
testimony by an expert based upon such statement, and no other fruits of the statement shall be
admitted in evidence against the defendant in any criminal proceeding except on an issue respecting

mental condition on which the defendant has introduced testimony.

     

  

O.

UNYTED STATES DISTR

 

COURT JUDGE

Submitted by:
Kelly O'Connell
Attorney for Mr. Hopkins

Approved by:
AUSA George Kraehe
